DETAILED ACTION
This office action is based on the claim set submitted and filed on 11/16/2022.
Claims 1, 14, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 20 is objected to because of the following informalities: The claim recites
"configure the one or more processor to perfrom", which appears to be a typographical error and needing correction to "perform". Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-13 are drawn to a method, Claims 14-19 are drawn to an art of manufacturer, and Claim 20 is drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for employing interventions for optimizing patient(s) adherence. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to obtaining and identifying population information and implementing and optimized intervention based on attributes which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
Under Step 2A, Prong 1, the limitations of independent claims 1, 14, and 20 recite the steps for: 
“configuring the one or more processors to obtain[ing] records representing members of a sample population, wherein each record for member of the sample population comprises one or more identifying attributes associated with each member, wherein all members of the sample population possess a common trait; 
configuring the one or more processors to obtain[ing] based on the common trait, one or more interventions utilized to address the common trait, wherein each intervention comprises configurable dynamic elements defining implementation attributes for each intervention; configuring the one or more processors to query[ing] utilizing parameters based on the one or more identifying attributes associated with each member, for a portion of the members of the sample population to extract environmental data relevant to the sample population; configuring the one or more processors to analyze[ing] the environmental data and the one or more interventions to select an intervention of the one or more interventions to deploy to the sample population, wherein deployment of the intervention is predicted to address the common trait by meeting a pre-defined efficacy threshold, wherein the analyzing includes selecting relevant features using information theory mechanisms and weighing a variety of information by truncating a set of obtained features to establish a level of significance for each identified feature as measured via a mutual information measure; configure[ing], by the one or more processors, the dynamic elements defining implementation attributes of the selected intervention, to optimize performance of the selected intervention, wherein the configured implementation of the intervention is predicted to meet or exceed the pre-defined efficacy threshold, wherein the optimized performance is achieved at least in part using two stage modeling”
These limitations, as drafted, which is a process that, under its broadest reasonable interpretation and the performance of the limitation using generic computer components. That is nothing in the claim limitations preclude the steps from practically being performed by a human actor or by multiple human actors (e.g. by certain methods of organizing human activity). The claim recites steps which in the context of this claim encompasses the user manually the ability to obtain population sample data, analyze the data, determine an intervention, and identify attributes for deploying optimal intervention. The concept of interaction between data sources and sample population for deploying an intervention are steps defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions. These limitations are examples of steps and instructions for hedging a risk, which constitutes Certain Methods of Organizing Human Activity. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the process are deemed "additional elements," and will be discussed in further detail below.

Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, linking the abstract idea to a particular technological environment, and insignificant, extra-solution activity (i.e. store[ing]). In particular, the claims recite additional elements such as “processors, memory, repository, storage medium, program” that is/are disclosed at a high - level of generality (i.e., as generic processors, server, user interface suitably programmed and a machine learning model that iteratively takes input data and analyzes said data to determine a value to performing generic computer functions for determining risk and provide explanation/interpretability for the risk) and includes known hardware components that implements the identified abstract idea,, (see, Applicant, 0015, 0051, 0095, 0106, 0107). This recitation of additional elements, is merely implemented as a tool such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, (e.g. “store[ing]” which is analyzed as a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity, see: MPEP § 2106.05(g). 
Implementing the abstract idea for selecting intervention for health protocol adherence on generic computers is not a practical application of the abstract idea. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Accordingly, looking at the claim as a whole, individually and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Under step 2B, claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not present improvements to another technology or technical field and the additional elements amount to no more than a generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor, memory), see MPEP 2106.05(h), and the generic computer components merely perform generic computer functions such as obtain, query, analyze, optimize patient intervention that are well-understood concept in the area of managing personal behavior (that is patient adherence), relationships, or interactions between people and following instructions, (see, MPEP §2016.05(d)). In addition, the “storing” step, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev. Group, Inc. v. SAP Am., Inc.; and OIP Techs. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component, e.g. a machine learning model, to the abstract idea cannot provide an inventive concept, see Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention"). Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.

Dependent Claims 2-13 and 15-19, include all of the limitations of claim(s) 1, 14, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 3, 6-9, 16, and 19, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 2, 4-5, 10-13, 15, and 17-18, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “processors, platform, repository”. In particular, the claims recite the additional elements of   that implement the identified abstract idea. These hardware components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components (see, Applicant, 0051, 0095, 0106, 0107). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processors, memory” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computing itself. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").

The examiner notes that while claim 14 does not recite any structure that have a physical or tangible form to show other than a procreation of signals and the applicant's specification [0103] provides some non-limiting examples of a "computer readable storage medium", the specification includes a statement that "computer readable storage medium, as used herein, is not to be construed as being transitory signals per se ... " As such, no additional 35 U.S.C 101 rejection is being given. See MPEP 2106.03.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2017 /0286622 A1 - “Cox”) in view of Madan et al. (US 2018/0342327 A1 – “Madan”) 

Regarding Claim 1 (Currently Amended), Cox teaches a computer-implemented method for determining interventions to maximize adherence improvement and optimize selection and deployment of such interventions, comprising:
configuring one or more processors to obtain records representing members of a sample population, wherein each record for member of the sample population comprises one or more identifying attributes associated with each member, wherein all members of the sample population possess a common trait Cox discloses a patient cohort system identifying different patients groupings [sample population] based on common information using rules that specify patients who are members of a specific cohort such as type 2 diabetes patient [sample population] comprising demographics and medical data indicating characteristics [attributes] such as age, gender and lifestyle information defining cohort categories comprising similarities between patients such as patients associated with a positive successful outcome identifying commonalities among diabetes type 2 patients characteristics such as compliance/adherence [common trait] (Cox: [0004], [0035], [0045], [0183]-[0185], [0188]-[0189], [0192])
configuring the one or more processors to obtain from a repository, based on the common trait, one or more interventions utilized to address the common trait, wherein each intervention comprises configurable dynamic elements defining implementation attributes for each intervention Cox discloses lifestyle information to achieve care plans or interventions for a patient to using commonalities among a successful outcome cohort as compliance/adherence [common trait] and different or alternative interventions and scripts [dynamic elements] corresponding to intervention action achieve goals or outcomes and rules or mechanism for applying to each different intervention (Cox: [Fig. 12], [0063], [0066], [0134]-[0135], [0186], [0193]-[0194], [0201])
configuring the one or more processors to query, utilizing parameters based on the one or more identifying attributes associated with each member, for a portion of the members of the sample population, over an Internet connection, one or more data sources, to extract environmental data relevant to the sample population; Cox discloses using rules for obtaining patient information as where based on satisfying a first rule to identify a patient attributes such as age range, a second rule is triggered to obtain [extract] environmental/lifestyle information to using websites (Cox: [0116], [0133], [0154]-[0155], [0197], [0203])
configuring the one or more processors to analyze the environmental data and the one or more interventions and to select an intervention of the one or more interventions to deploy to the sample population Cox discloses evaluating rules and if all rules are triggered, a treatment is recommended where the rules may identify cohorts and select patients for which a communication workflow [intervention] should apply to perform a compliance and based on patient data performing intervention operation to select an intervention (Cox: [Fig. 13], [0139], [0169]-[0170], [0193]-[0196], [0201], [0204], [0211], [0266])
wherein the analyzing includes selecting relevant features using information theory mechanisms and weighing a variety of information by truncating a set of obtained features to establish a level of significance for each identified feature as measured via a mutual information measure Cox discloses a logic for analyzing variable/condition [feature] list to determine an appropriate value or a score [level of significance] by utilizing a weighted evaluation for the instances and factors where a mechanism providing each variable a list of multiple instances for quick and efficient retrieval to generate a single score associated with the feature [truncating a set of obtained features] defining the association of the instances with the variable [mutual information measure] and evaluate the majority of the instances for indicating the feature/variable [establish level of significance for each identified feature] (Cox: [0139], [0176], [ 0182], [0236], [0241])
configuring, by the one or more processors, the dynamic elements defining implementation attributes of the selected intervention, to optimize performance of the selected intervention, Cox discloses dynamically adjusting [configuring] the care plan based environmental information and dynamic conditions [elements] to define attributes of selected intervention and identify best mode of communication to elicit a desired  outcome [optimize performance of the selected intervention] (Cox: [Fig. 12], [0062], [0066], [0135]-[0139], [185]-[186], [0192]-[0194], [0196]-[0198], [0205]-[0209])
wherein the optimized performance is achieved at least in part using two stage modeling Cox discloses a PCPCM system comprising an intervention analysis system and successful outcome cohort engine that recommends an intervention based on the analyzes of a patient information/condition [healthcare factors] to derive a configuration information that improves successful outcome and recommend interventions and the system analyzes uses also the patient information to identify the patient compliance with the intervention as such identifying actions for improving successful outcomes [two stage modeling] (Cox: [0062], [0065], [0190]-[0192], [0194]-[0198], [0203]).
However, Cox does not expressly disclose a predication to predicted intervention efficiency.
Madan teaches 
wherein deployment of the intervention is predicted to address the common trait by meeting a pre-defined efficacy threshold Madan discloses predicting outcome of an intervention for a patient and outputting an intervention efficacy threshold as such when an intervention is not meeting an efficiency threshold, automatically trigger suggesting a different intervention that better serve the patient [meeting efficiency threshold] (Madan: [0075], [0078], [0115], [0117], [0151])
wherein the configured implementation of the intervention is predicted to meet or exceed the pre-defined efficacy threshold Madan discloses automatically modifying existing treatment based on predicted treatment efficiency threshold (Madan: [0075], [0078], [0117], [0152]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate predicting intervention efficacy threshold, as taught by Madan which helps assisting care provider in patient triage and improve treatment outcomes (Madan: [0043]).

Regarding Claim 2 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 1, further comprising: deploying, by the one or more processors, the configured selected intervention to clients utilized by members of the sample population Cox discloses identifying the best communication mode to produce the desired output for a care plan and sending the selected communication workflow to initiate an intervention by the group members (Cox: [Fig. 13], [0203], [0209], [0219], [0228]-[0230], [0266]).

Regarding Claim 3 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 1, wherein the environmental data is selected from data descriptive of items selected from the group consisting of: social aspects, physical aspects, socioeconomic aspects, and demographic aspects (Cox: [0040], [0042], [0050], [0154]).

Regarding Claim 4 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 1, wherein one or more of the data sources comprises a social media platform (Cox: [0050]).

Regarding Claim 5 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 1, wherein one or more of the data sources comprises a current events repository (Cox [0042], [0070], [0116], [0137], [0155]).

Regarding Claim 6 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 1, wherein the one or more interventions are selected from the group consisting of: a social intervention, a behavioral intervention, an informational intervention, a technological intervention, and a systemic intervention Cox discloses interventions such as outreach and communication protocols such as phone, email [technology intervention], campaigns [informational intervention], and home visits by a medical staff (e.g. nurse) [systemic intervention] (Cox: [0169], [0172], [0187], [0193], [0239]).  

Regarding Claim 7 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 1, wherein the selected configured intervention is predicted within a given probability to address the common trait Cox discloses calculating a risk score for determining [predicting] appropriate action plan that will increase the likelihood [probability] of patient compliance/adherence (Cox [0069], [0203]-[0205], [0239], [0256]).
 
Regarding Claim 8 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 1, wherein the parameters based on the one or more identifying attributes associated with each member comprise a common parameter indicating a community characteristic of the sample population, and wherein types of data comprising the extracted environmental data relevant to the sample population is based on the community characteristic Cox discloses categories defining different types of patients and using demographic data to identify attributes associated with each patient among the group for example age and gender, whereas the patients group category is defined accordingly (e.g. diabetes patients) indication a common parameters among group [community] characteristics of the sample population (Cox: [0040], [0045]-[0046], [0071]).

Regarding Claim 9 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 8, wherein the community characteristic is selected from the group consisting of: rural, urban, and suburban (Cox: [0040]).

Regarding Claim 10 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 1, further comprising: updating, by the one or more processors, in the repository, data associated with the selected intervention of the one or more interventions utilized to address the common trait, wherein the updating comprises retaining the configured dynamic elements defining the implementation attributes of the selected intervention as a predictive model of the optimized performance of the selected intervention Cox discloses updating a patient care plan to achieve goal or successful outcome using a previous [retaining] prescribed care plan of the patient to determine actions using a success/failure weight [define the implementation attributes] to determine if the patient fail to comply or complied [predict] and  to imitated a communication to achieve goal , (Cox: [0128], [0134]-[0135], [0144], [0228]-[0229]). However, Cox does not expressly disclose a predictive model. Madan discloses prediction of outcomes and update of a predictive model (Madan: [0091], [0093], [0098]).

The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 2, further comprising:
monitoring, by the one or more processors, the sample population via the deployed configured selected intervention, for a given period of time; Cox discloses monitoring population and communication selected over a period of time (Cox: [0040], [0057], [0131], [0223], [0228])
determining, by the one or more processors, over the given period of time, if the configured implementation of the intervention has continuously met or exceeded the pre-defined efficacy threshold Cox discloses analyzing communication to assess or determine outcomes such as success or failure to comply [continually met or exceed threshold] (Cox: [0134], [0143], [0224]-[0025], [0029])
updating, by the one or more processors, in the repository, data associated with the selected intervention of the one or more interventions utilized to address the common trait, wherein the updating comprises retaining the configured dynamic elements defining the implementation attributes of the selected intervention as a predictive model of the optimized performance of the selected intervention, wherein the predictive model reflects the determination Cox: [0144] Cox discloses updating a patient care plan to achieve goal or successful outcome using a previous [retaining] prescribed care plan of the patient to determine based on feedback an actions using a success/failure weight [define the implementation attributes] to determine [predict] if the patient fail to comply or complied and to initiate a communication to achieve goal , (Cox: [Fig. 6], [0128], [0134]-[0135], [0228]-[0230]). However, Cox does not expressly disclose an efficiency threshold and a predictive model. Madan discloses prediction of outcomes and update of a predictive model (Madan: [0091], [0093], [0098], [0117], [0152]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 12 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 1, further comprising:
obtaining, by the one or more processors, records representing members of the sample population Cox discloses a patient cohort system identifying different patients groupings [sample population] based on common information using rules that specify patients who are members of a specific cohort such as type 2 diabetes patient [sample population] comprising demographics and medical data indicating characteristics [attributes] such as age, gender and lifestyle information (Cox: [0004], [0035], [0045], [0183]-[0185], [0188]-[0189], [0192])
obtaining, by one or more processors, from the repository, based on the common trait, the predictive model of the optimized performance of the selected intervention Cox discloses analyzing communication outcomes such as success or failure to comply determine based on feedback an actions using a success/failure weight [define the implementation attributes] to determine [predict] if the patient fail to comply or complied to initiate a communication to achieve goal (Cox: [0143], [0224]-[0025], [0029]) 
 deploying, by the one or more processors, the configured selected intervention to clients utilized by members of the sample population Cox discloses based on determine patient compliance, a communication is initiated (Cox: [Fig. 6], [0129], [0128], [0134]-[0135], [0228]-[0230], [0266]).
However, Cox does not expressly disclose a predictive model. Madan discloses prediction of outcomes model (Madan: [0091], [0093], [0098], [0117], [0152]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 13 (Original), the combination of Cox and Madan teaches the computer-implemented method of claim 12, further comprising:
monitoring, by the one or more processors, the sample population via the deployed configured selected intervention, for a given period of time Cox discloses monitoring population and communication selected over a period of time (Cox: [0040], [0057], [0131], [0223], [0228])
determining, by the one or more processors, over the given period of time, if the configured implementation of the intervention has continuously met or exceeded the pre-defined efficacy threshold of the predictive model Cox discloses analyzing communication to assess or determine outcomes such as success or failure to comply [continually met or exceed threshold] (Cox: [0134], [0143], [0224]-[0025], [0029])
updating, by the one or more processors, the predictive model, based on the determining Cox discloses updating a patient care plan to achieve goal or successful outcome using a previous [retaining] prescribed care plan of the patient to determine based on feedback an actions using a success/failure weight [define the implementation attributes] to determine [predict] if the patient fail to comply or complied and to imitated a communication to achieve goal (Cox: [Fig. 6], [0128], [0134]-[0135], [0228]-[0230]). However, Cox does not expressly disclose an efficiency threshold and a predictive model. Madan discloses prediction of outcomes and update of a predictive model (Madan: [0091], [0093], [0098], [0117], [0152]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 14 (Currently Amended), Cox teaches a computer program product for determining interventions to maximize adherence improvement and optimize selection and deployment of such interventions, comprising:
a storage medium readable by one or more processors and storing instructions which, when executed by the one or more processors configures the one or more processors to perform a method (Cox: [0005]-[0006], [claim 11]), comprising:
the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 15-19, the claims recite substantially similar limitations to claim 2-6, as such, are rejected for similar reasons as given above.

Regarding Claim 20 (Currently Amended), Cox teaches a system for determining interventions to maximize adherence improvement and optimize selection and deployment of such interventions, comprising:
a memory;
one or more processors communicatively coupled to the memory (Cox: [0006]); and
program instructions executed by the one or more processors, via the memory,
to configure the one or more processor to perfrom a method comprising:
the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant's arguments with respect to the drawing objection rejection on page 8-9. 
Based on the newly submitted drawings, Fig. 3-5, and 8, Examine acknowledge the drawings are complying with 37 CFR 1.84(I) and with 37 CFR 1.84(p)(3).

  Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 9-11. 
In response to the applicant argument that the invention described is not directed to an abstract idea as a method of organizing human activity and the steps are performed by a specialized computer, Examiner respectfully disagree.  The claims are given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception reciting the steps of obtain[ing], query[ing], analyze[ing], and optimize[ing] which are directed to data processing using generic computer elements as such processing data is an abstract idea. In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely require generic computer implementation,” they “do not move into [§] 101 eligibility,” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant argument that the claimed invention is performed using a specialized computer while the specification [0094], [00107] describes the implementation of the claimed invention using a generic system that is well-known computing system. 
Applicant argument regarding the advantages provided as machine learning platform utilizing a broad and flexible range of analytics, Examiner respectfully finds that the thrust of Applicant's invention is to improve the abstract idea for patient adherence to intervention protocol through leveraging computing technology and machine learning in a well understood manner. The fact that the judicial exception, identified in the rejection above, relies upon gathering data and analyzing person information does not impart an improvement to any existing computer, or any other technology or technical field. At best, this gathering of data to be used by the general computing components and machine-learning model may improve the abstract idea of determining an intervention for patient adherence to a protocol. Furthermore, the machine-learning model is not configured in a manner other than what any off-the-shelf, commercially available processor is capable of being programmed to do, see Applicant, para 53, 56, 78. The fact that machine-learning is applied in the area of determining an intervention for patient adherence to a protocol does not change this. In regards to enabling customization for use as a practical application, Examiner assets that while the concept of customizing is not allowed under 101, the instant claim(s) is/are directed to “selecting intervention for adhere to protocol or metrics” which is not directed to a system or technological field but directed to data gathering and analyzing while customizing for use is a step that may be performed by a healthcare provider, see Applicant para 58. In addition, aggregating data and analysis through an agnostic approach is still reciting an abstract idea, see Electric Power Group.
In regards to the Applicant argument improves the function of a computer itself, Examiner respectfully disagree. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3, “We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility”). Hence, these additional elements do not add anything significantly more than an abstract idea.
Hence, Examiner finds the Applicant argument regarding 101 rejection unpersuasive.  Examiner remains the 101 rejections of claims 1-20, which have been updated to address Applicant's amendments and remarks.  

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 12.
In regards to the Applicant argument that “Cox fails to disclose" ... wherein each
intervention comprises configurable dynamic elements defining implementation attributes for
each intervention." The Office Action recites "scripts" as being the dynamic elements and cites
paragraph [0202] as support”, as recited in p. 12, although the OA did not recite Cox paragraph [0202] or the selected section as argued by the Applicant (p. 12), Examiner finds that the claim, under BRI, recites a “intervention comprises configurable dynamic elements defining implementation attributes for each intervention”, that is disclosed in Cox [62], [66], [135]-[139], [185]-[186], [198], [205]-[209] as identifying intervention actions based on level of adherence availability, weather, etc. which are describing attributes for implementation for an intervention or care plan and adapted to the selected characteristics according to the group receiving the intervention. Therefore, Examiner finds the Applicant argument regarding the mentioned feature is unpersuasive.
In regards to the Applicant argument regarding the amended feature(s), Examiner finds that argument is directed to a newly added features that was/were not considered in the previous search and consideration. Cox, [0139], [0176], [ 0182], [0236], [0241] discloses factors/features and associated weights to determine a score in addition [0062], [0065], [0190]-[0192], [0194]-[0198], [0203] discloses improving outcomes by associating interventions and healthcare factors and healthcare factors and adherence of the patient that is a two stage modeling. 
Therefore, Examiner has addressed the argument as mentioned above and remains the 103 rejection. 
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626            

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626